Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed. Key to allowance of these claims are the new claim limitations of 05/17/2022. The closest prior art is Kaneko, see office action of 2/17/2022. Kaneko teaches a refrigerator lubricant composition with amine salts of phosphonic acids and phosphonic acids monoesters. It does not teach the unique form of phosphonic acid given in the Markush structures of claim 1. This form with three oxygen and a hydrogen connected to the phosphorous while being an amine salt, is not taught for use in a refrigerator lubricant composition.
A method for producing a refrigerating machine oil, comprising adding at least one selected from the group consisting of an amine salt of phosphonic acid and
 an amine salt of phosphonic acid monoester to a lubricating base oil or an oil composition comprising a lubricating base oil, wherein the phosphonic acid is represented by the following formula (1): as given in Markush structure 1 of claim 1
and the phosphonic acid monoester is represented by the following formula (2) as given in Markush structure 2 of claim 1 wherein R represents a hydrocarbon group, is not taught or fairly suggested in the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771